737 N.W.2d 699 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Alvin SLOTKOWSKI, Defendant-Appellant.
Docket No. 133981. COA No. 274884.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 28, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND these cases to the Oakland Circuit Court for correction of the judgments of sentence to reflect that the restitution ordered shall be joint and several with the codefendant. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons stated in her dissent in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).